 



Execution Version
AMENDMENT NO. 1 TO CREDIT AGREEMENT AND WAIVER
     THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT AND WAIVER (this “Amendment
Agreement”) is made and entered into as of August 23, 2006 by and among COGDELL
SPENCER LP, a Delaware limited partnership (“Borrower”), COGDELL SPENCER INC., a
Maryland corporation (“CSI”), EACH SUBSIDIARY OF THE BORROWER PARTY TO THE
GUARANTY (together with CSI, collectively, the “Guarantors” and individually,
each a “Guarantor”), EACH LENDER SIGNATORY HERETO (collectively, the “Lenders”
and individually, each a “Lender”), and BANK OF AMERICA, N.A., as the
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Swing Line Lender and L/C Issuer.
W I T N E S S E T H:
     WHEREAS, the Administrative Agent, the Lenders party thereto, the Borrower
and CSI have entered into that certain Credit Agreement dated as of November 1,
2005 (as hereby and from time to time amended, restated, amended and restated,
extended, supplemented, modified or replaced, the “Credit Agreement”;
capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement), pursuant to which the
Lenders have agreed to make and have made available to the Borrower a revolving
credit facility in a maximum aggregate principal amount of $100,000,000 (subject
to increase pursuant to Section 2.14 of the Credit Agreement); and
     WHEREAS, each of the Guarantors has entered into the Facility Guaranty
pursuant to which it has guaranteed the payment and performance of the
obligations of the Borrower under the Credit Agreement and the other Loan
Documents; and
     WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower has
elected to increase the Aggregate Commitments under the Credit Agreement by
$30,000,000 to $130,000,000 and has requested that the Lenders provide such
additional Commitment amounts; and
     WHEREAS, the Lenders are willing to provide such additional Commitment
amounts on a pro rata basis; and
     WHEREAS, the Borrower has also requested that certain of the financial
covenants in Section 7.12 of the Credit Agreement be amended and Schedule 2.01
to the Credit Agreement be revised and replaced, each in the manner set forth
herein, and the Administrative Agent and the Lenders, subject to the terms and
conditions contained herein, are willing to effect such amendment on the terms
and conditions contained in this Amendment Agreement; and
     WHEREAS, the Borrower has informed the Lenders that more than 30 days prior
to the date hereof, Verdugo MOB, LP became a Material Subsidiary and that the
Borrower is in default of Section 7.13 of the Credit Agreement for having failed
to timely cause Verdugo MOB, LP to become a Guarantor and to satisfy the other
requirements of Section 7.13 and the Borrower has requested that the Lenders
waive such default;

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
     1. Amendments to Credit Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:
     (a) Section 7.12(b) of the Credit Agreement is hereby amended to restate
such subsection in its entirety to read as follows:
     (b) Fixed Charge Coverage Ratio. Maintain as of the end of each fiscal
quarter of CSI a ratio of Consolidated Adjusted EBITDA to Consolidated Fixed
Charges of at least 1.50:1.0. This ratio will be calculated at the end of each
reporting period for which this Agreement requires delivery of financial
statements, using the results of the four consecutive fiscal quarter period of
CSI ending with that reporting period.
     (b) Section 7.12(c) of the Credit Agreement is hereby amended to restate
such subsection in its entirety to read as follows:
     (c) Consolidated Secured Indebtedness to Consolidated Total Asset Value
Ratio. Maintain at all times a ratio of Consolidated Secured Indebtedness to
Consolidated Total Asset Value not more than (i) 0.50:1.0 from the Closing Date
through and including June 30, 2007 and (ii) 0.40:1.0 from July 1, 2007 and
continuing thereafter. This ratio will be calculated at the end of each
reporting period for which this Agreement requires delivery of financial
statements, using the results of the four consecutive fiscal quarter period of
CSI ending with that reporting period.
     (c) Section 7.12(f) of the Credit Agreement is hereby amended to restate
such subsection in its entirety to read as follows:
     (f) Unencumbered Adjusted NOI to Unsecured Interest Expense Ratio. Maintain
as of the end of each fiscal quarter of CSI a ratio of Unencumbered Adjusted NOI
to Unsecured Interest Expense of at least 1.75:1.0; provided, however, that this
ratio may decrease to (but may not be less than) 1.50:1.0 on a one-time basis
for not more than two consecutive fiscal quarters of CSI during the term of this
Agreement. This ratio will be calculated at the end of each reporting period for
which this Agreement requires delivery of financial statements, using the
results of the four consecutive fiscal quarter period of CSI ending with that
reporting period.
     (d) Section 7.12(h) of the Credit Agreement is hereby amended to restate
such subsection in its entirety to read as follows:

- 2 -



--------------------------------------------------------------------------------



 



     (h) Unencumbered Asset Value. Maintain at all times, with respect to
Borrower and the Guarantors on a consolidated basis, an Unencumbered Asset
Value:
     (i) consisting of at least ten Eligible Properties, which have an overall
Occupancy Rate of at least 80%;
     (ii) equal to at least (A) the aggregate amount of Borrower’s outstanding
Unsecured Indebtedness times (B) 1.67; provided, however, that the Unencumbered
Asset Value may be equal to at least (A) the aggregate amount of Borrower’s
outstanding Unsecured Indebtedness times (B) 1.33 on a one-time basis for not
more than two consecutive fiscal quarters of CSI during the term of this
Agreement; and
     (iii) equal to at least (A) from the Closing Date through and including
December 31, 2006, $80,000,000, (B) from January 1, 2007 through and including
December 31, 2007, $100,000,000 and (C) from January 1, 2008 and continuing
thereafter, $120,000,000.
     2. Amendment to Schedule. Subject to the terms and conditions set forth
herein, Schedule 2.01 to the Credit Agreement is hereby amended by replacing
such Schedule in its entirety with Appendix I attached hereto and made a part
hereof.
     3. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges
and agrees to the amendments set forth herein and to the increase in the
Aggregate Commitments pursuant to Section 2.14 of the Credit Agreement effective
as of the date hereof, and hereby confirms, reaffirms and ratifies in all
respects the Facility Guaranty to which such Guarantor is a party (including
without limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Amendment
Agreement and the amendments contemplated hereby) and the enforceability of such
Facility Guaranty against such Guarantor in accordance with its terms.
     4. Waiver of Default under Section 7.13. Pursuant to the request of the
Borrower, the Agent and the Lenders hereby waive the default under Section 7.13
of the Credit Agreement with respect Verdugo MOB, LP resulting from the
Borrower’s failure to cause such entity to become a Guarantor within the
required time period; provided that the Borrower satisfies all of the provisions
of Section 7.13 with respect to Verdugo MOB, LP on or before September 30, 2006.
The Borrower hereby acknowledges that the waiver contained in this Amendment
Agreement is granted by the Agent and the Lenders only on the condition set
forth herein, for the limited purpose set forth herein. This waiver is granted
only for the specific instance herein and in no manner creates a course of
dealing or otherwise impairs the future ability of the Agent or the Lenders to
declare a Default or Event of Default under or otherwise enforce the terms of
the Credit Agreement with respect to other matters.
     5. Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, modified, supplemented or waived, each party hereto hereby acknowledges
and agrees that the Credit Agreement and all of the other Loan Documents are
hereby confirmed and ratified in all respects and shall remain in full force and
effect according to their respective terms.

- 3 -



--------------------------------------------------------------------------------



 



     6. Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Amendment Agreement, the Borrower
hereby represents and warrants to the Administrative Agent and the Lenders as
follows:
     (a) The representations and warranties of the Borrower and each Loan Party
contained in contained in Article VI of the Credit Agreement or any other Loan
Document or in any document furnished at any time under or in connection with
the Credit Agreement or any other Loan Documents are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Section 7.01 of the Credit Agreement;
     (b) Other than Verdugo MOB, LP, the Persons appearing as Guarantors on the
signature pages to this Amendment Agreement constitute all Persons who are
required to be Guarantors pursuant to the terms of the Credit Agreement and the
other Loan Documents, including without limitation all Persons who became
Material Subsidiaries or were otherwise required to become Guarantors after the
Closing Date, and each of such Persons has become and remains a party to the
applicable Facility Guaranty as a Guarantor;
     (c) This Amendment Agreement has been duly authorized, executed and
delivered by the Borrower and Guarantors party hereto and constitutes a legal,
valid and binding obligation of such parties, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and
     (d) Except as waived herein, no Default or Event of Default exists either
before or after giving effect to this Amendment Agreement.
     7. Conditions to Effectiveness. The effectiveness of this Amendment
Agreement and the amendments to the Credit Agreement provided herein are subject
to the satisfaction of the following conditions precedent:
     (a) receipt by the Administrative Agent of counterparts of this Amendment
Agreement, duly executed by the Borrower, each Guarantor, the Administrative
Agent and the Lenders, sufficient in number for distribution to the parties
hereto;
     (b) payment of (i) all reasonable out of pocket fees and expenses to date
of counsel to the Administrative Agent incurred in connection with the Credit
Agreement and the other Loan Documents and the execution and delivery of this
Amendment Agreement to the extent invoiced prior to the date hereof; (ii) an
upfront fee to each Lender executing this Amendment Agreement by 5:00 p.m. (New
York, New York time) on August 23, 2006, for the account of each such Lender,
paid to the Administrative Agent, equal to 0.25% multiplied by each such
Lender’s increase in its Commitment pursuant to the Borrower’s request for
increase under Section 2.14 of the Credit

- 4 -



--------------------------------------------------------------------------------



 



Agreement effective as of the date hereof; and (iii) any other fees separately
agreed to be paid in connection herewith; and
     (c) such other documents, instruments, certificates, undertakings and
further assurances and other matters as reasonably requested by the
Administrative Agent.
     Upon satisfaction of the conditions set forth in this Section 6, this
Amendment Agreement shall be effective as of the date hereof.
     8. Counterparts. This Amendment Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment Agreement by telecopy or
electronic format (including .pdf) shall be effective as delivery of a manually
executed original counterpart of this Amendment Agreement.
     9. Entire Agreement. This Amendment Agreement, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relative to such subject matter. No promise, conditions, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and none of them has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof.
None of the terms or conditions of this Amendment Agreement may be changed,
modified, waived or canceled orally or otherwise, except in writing in
accordance with Section 11.01 of the Credit Agreement.
     10. Governing Law. This Amendment Agreement shall in all respects be
governed by, and construed in accordance with, the laws of the State of New
York, and shall be further subject to the provisions of Sections 11.14 and 11.15
of the Credit Agreement.
     11. Enforceability. Should any one or more of the provisions of this
Amendment Agreement be determined to be illegal or unenforceable as to one or
more of the parties hereto, all other provisions nevertheless shall remain
effective and binding on the parties hereto.
     12. Successors and Assigns. This Amendment Agreement shall be binding upon
and inure to the benefit of the Borrower, Administrative Agent and each of the
Guarantors and Lenders, and their respective successors, legal representatives,
and assignees to the extent such assignees are permitted assignees as provided
in Section 11.06 of the Credit Agreement.
     13. Expenses. Without limiting the provisions of Section 11.04 of the
Credit Agreement, the Borrower agree to pay all reasonable out of pocket costs
and expenses (including without limitation reasonable legal fees and expenses)
incurred before or after the date hereof by the Administrative Agent and its
Affiliates in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment Agreement.
[Signature pages follow.]

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement
to be duly executed as of the date first above written.

              BORROWER:
 
            COGDELL SPENCER LP, as Borrower
 
            By: CS Business Trust I, its General Partner
 
       
 
      By:                                         
 
      Name: Frank C. Spencer
 
      Title: President

Cogdell Spencer LP
Amendment No. 1 to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  GUARANTORS:
 
   
 
  COGDELL SPENCER INC.
 
   
 
  By:                                         
 
  Name: Frank C. Spencer
 
  Title: Chief Executive Officer and President
 
   
 
  CS BUSINESS TRUST I
 
   
 
  By:                                         
 
  Name: Charles M. Handy
 
  Title: Secretary and Treasurer
 
   
 
  CS BUSINESS TRUST II
 
   
 
  By:                                         
 
  Name: Charles M. Handy
 
  Title: Secretary and Treasurer
 
   
 
  COGDELL SPENCER ADVISORS, LLC
 
   
 
  By:                                         
 
  Name: Charles M. Handy
 
  Title: Authorized Signatory
 
   
 
  AUGUSTA MEDICAL PARTNERS, LLC
 
   
 
  By: CS GP/LLC INTEREST, LLC, its managing member
 
   
 
  By:                                         
 
  Name: Charles M. Handy
 
  Title: Authorized Signatory

Cogdell Spencer LP
Amendment No. 1 to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  EAST JEFFERSON MEDICAL SPECIALTY BUILDING LIMITED PARTNERSHIP
 
   
 
  By: CS GP/LLC INTEREST, LLC, its general partner
 
   
 
  By:                                         
 
  Name: Charles M. Handy
 
  Title: Authorized Signatory
 
   
 
  CABARRUS POB, LLC
 
   
 
  By: CS GP/LLC INTEREST, LLC, its managing member
 
   
 
  By:                                         
 
  Name: Charles M. Handy
 
  Title: Authorized Signatory
 
   
 
  COGDELL INVESTORS (BIRKDALE II), LLC
 
   
 
  By: CS GP/LLC INTEREST, LLC, its managing member
 
   
 
  By:                                         
 
  Name: Charles M. Handy
 
  Title: Authorized Signatory
 
   
 
  COGDELL INVESTORS (MALLARD), LLC
 
   
 
  By: CS GP/LLC INTEREST, LLC, its managing member
 
   
 
  By:                                         
 
  Name: Charles M. Handy
 
  Title: Authorized Signatory

Cogdell Spencer LP
Amendment No. 1 to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  COPPERFIELD MOB, LLC
 
   
 
  By: CS GP/LLC INTEREST, LLC, its managing member
 
   
 
  By:                                         
 
  Name: Charles M. Handy
 
  Title: Authorized Signatory
 
   
 
  EAST ROCKY MOUNT KIDNEY CENTER ASSOCIATES, LLC
 
   
 
  By: CS GP/LLC INTEREST, LLC, its managing member
 
   
 
  By:                                         
 
  Name: Charles M. Handy
 
  Title: Authorized Signatory
 
   
 
  FRANCISCAN DEVELOPMENT COMPANY, LLC
 
   
 
  By: CS GP/LLC INTEREST, LLC, its managing member
 
   
 
  By:                                         
 
  Name: Charles M. Handy
 
  Title: Authorized Signatory
 
   
 
  MEDICAL INVESTORS III, LLC
 
   
 
  By: CS GP/LLC INTEREST, LLC, its managing member
 
   
 
  By:                                         
 
  Name: Charles M. Handy
 
  Title: Authorized Signatory

Cogdell Spencer LP
Amendment No. 1 to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  200 ANDREWS, LLC
 
   
 
  By: CS GP/LLC INTEREST, LLC, its managing member
 
   
 
  By:                                         
 
  Name: Charles M. Handy
 
  Title: Authorized Signatory
 
   
 
  WEST MEDICAL OFFICE I, LLC
 
   
 
  By: CS GP/LLC INTEREST, LLC, its managing member
 
   
 
  By:                                         
 
  Name: Charles M. Handy
 
  Title: Authorized Signatory

Cogdell Spencer LP
Amendment No. 1 to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  BANK OF AMERICA, N.A., as Administrative Agent
 
   
 
  By:                                                             
 
   
 
  Name:                                                             
 
   
 
  Title:                                                             

Cogdell Spencer LP
Amendment No. 1 to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
 
   
 
  By:                                                             
 
   
 
  Name:                                                             
 
   
 
  Title:                                                             

Cogdell Spencer LP
Amendment No. 1 to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  CITICORP NORTH AMERICA, INC., as a Lender
 
   
 
  By:                                                             
 
   
 
  Name:                                                             
 
   
 
  Title:                                                             

Cogdell Spencer LP
Amendment No. 1 to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  BRANCH BANKING AND TRUST COMPANY, as a Lender
 
   
 
  By:                                                             
 
  Name: H. Wright Uzzell, Jr.
 
  Title: Senior Vice President

Cogdell Spencer LP
Amendment No. 1 to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



APPENDIX I
SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                              Applicable Lender   Commitment   Percentage  
Bank of America, N.A.
  $ 43,333,333.34       33.333333334 %
Citicorp North America, Inc.
  $ 43,333,333.33       33.333333333 %
Branch Banking and Trust Company
  $ 43,333,333.33       33.333333333 %
 
               
Total
  $ 130,000,000.00       100.000000000 %

Appendix I

 